Per Curiam:
A writ of error lies to a feigned issue directed by the orphans’ court after final decree has been entered in that court: Reed’s Appeal, 21 P. F. Smith, 378; Green v. Mills, 13 W. N. C., 108.
When the definitive decree of distribution is made, then the party aggrieved may bring up his appeal therefrom, and at the same time his writ of error, and have the alleged errors in the trial of the issue reviewed. We cannot, on the appeal alone, review them. This view disposes of most of the errors assigned.
We discover no error in the conclusion at which the court arrived, and in the decree of distribution made.
Decree affirmed and appeal dismissed at the costs of the appellant.